Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/11/2021, with respect to the rejection of claims 1-17 under Yu et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Achtelik et al.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(d) PATENTS AND PUBLISHED APPLICATIONS EFFECTIVE AS PRIOR ART.—For purposes of determining whether a patent or application for patent is prior art to a claimed invention under subsection (a)(2), such patent or application shall be considered to have been effectively filed, with respect to any subject matter described in the patent or application—
(1) if paragraph (2) does not apply, as of the actual filing date of the patent or the application for patent; or

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achtelik et al. (U.S. Patent Publication No. 2020/0043352).
Regarding claim 1, Achtelik et al. teaches An Unmanned Aerial Vehicle (UAV) control method comprising: acquiring a current flight direction of the UAV in real time; acquiring a current detection direction of a detection sensor in real time, the detection sensor being mounted on the UAV (Pars. 0023-0024; See "The UAV, according to various aspects, includes at least one sensor for obstacle detection, e.g. only one sensor, two sensors, or more than two sensors. The at least one sensor may be calculating an angular difference between the current flight direction of the UAV and the current detection direction of the detection sensor; and adjusting the current detection direction of the detection sensor based on the angular difference. (Par. 0051; See "The sensor array has a detection field of about 60 to about 90 degrees and thus may detect the environment in the angular field (i.e. spherical sector) from about :t30 or :t45 degrees from the heading direction (see the x-axis in FIG. 2B) of the UAV 100. The sensor array may be fixedly aligned with a main axis of a detection angle, e.g. the sensor array is fixedly aligned with a main axis of the visual field. The sensor is fixed (i.e. cannot be moved) relative to the support frame. Alternatively, the sensor may be moveably mounted to the support frame. The detection field may be a visible field.")
Regarding claim 2, Achtelik et al. teaches The method of claim 1, further comprising: initializing the current detection direction. (Par. 0051; See "The sensor array has a detection field of about 60 to about 90 degrees and thus may detect the environment in the angular field (i.e. spherical sector) from about :t30 or :t45 degrees from the heading direction (see the x-axis in FIG. 2B) of the UAV 100. The sensor array may be fixedly aligned with a main axis of a detection angle, e.g. the sensor array is fixedly 
Regarding claim 3, Achtelik et al. teaches The method of claim 1, wherein: the detection sensor is an obstacle detection sensor for detecting obstacle information, and the obstacle information includes whether an obstacle is in a flight environment of the UAV; and the method further includes: acquiring the obstacle information; and adjusting the current flight direction based on the obstacle information to fly the UAV in a target direction. (Par. 0053; See "The at least one sensor used for obstacle detection (i.e. for monitoring the environment of the UAV and detecting one or more obstacles in the environment) may be an optical sensor, a sonar, a radar, or any other suitable type of sensor. The at least one sensor used for obstacle detection may be configured to detect a distance from the UAV 100 to an obstacle. The at least one sensor used for obstacle detection may be configured to detect a pointing direction from the UAV 100 to an obstacle. The sensor 210 may be an Intel® RealSense™ sensor. The at least one sensor may be configured to monitor the environment in a radius of about l01n,201n, 301n, 401n, 501n, 601n, 701n, 801n, 901n, or 100 m, around the unmanned aerial vehicle." & Pars. 0061-0062; See "Further shown in FIG. 3A, the main axis 332 of a detection angle 330 is parallel to the actual flight direction 340 of the UAV 100 to avoid obstacle collision. As shown in FIG. 3B, the UAV 100 flies in actual flight direction 340 and the POI 310 moves, e.g. walks, along a direction 314 opposite to the actual flight direction 340. The target camera is rotated by 180 degrees relative to the flight direction 340 and is tracking 322 the relative movement of the POI 310.", & "In addition, the UAV 100 may fly ahead of the POI 310, e.g. in a predetermined distance. Alternatively, the UAV 100 may follow the POI 310, e.g. in a predetermined distance. Further, the flight controller 110, as described herein, may estimate a moving vector (e.g. a moving direction and/or a moving speed) of the POI 310 and alter the flight path of the UAV based on the moving vector. The flight controller 110 may also alter the flight path to avoid collision with one or more detected obstacles. This way, the deviation of the actual distance between the UAV 100 to the POI 310 from the 
Regarding claim 4, Achtelik et al. teaches The method of claim 3, wherein: the UAV includes a power assembly for driving the UAV; (Par. 0030; See "The flight controller 110 includes a processor 140, a memory 150, one or more communication interface(s) 160, one or more power interface( s) 170 and one or more interface(s) 180 to one or more motor(s) and/or motor controller(s). Some or all of the electronic circuits and/or interface(s) may be arranged on one or more printed circuit boards (PCBs ).") and adjusting the current flight direction based on the obstacle information to fly the UAV in the target direction includes: calculating a target rotational speed needed for the power assembly to avoid the obstacle based on the obstacle information; acquiring a real-time rotational speed of the power assembly; outputting a rotational speed adjustment signal based on the real-time rotational speed and the target rotational speed; and adjusting a rotational speed of the power assembly based on the rotational speed adjustment signal to adjust the current flight direction to fly the UAV in the target direction. (Par. 0053; See "The at least one sensor used for obstacle detection (i.e. for monitoring the environment of the UAV and detecting one or more obstacles in the environment) may be an optical sensor, a sonar, a radar, or any other suitable type of sensor. The at least one sensor used for obstacle detection may be configured to detect a distance from the UAV 100 to an obstacle. The at least one sensor used for obstacle detection may be configured to detect a pointing direction from the UAV 100 to an obstacle. The sensor 210 may be an Intel® RealSense™ sensor. The at least one sensor may be configured to monitor the environment in a radius of about l01n,201n, 301n, 401n, 501n, 601n, 701n, 801n, 901n, or 100 m, around the unmanned aerial vehicle." & Pars. 0061-0062; See "Further shown in FIG. 3A, the main axis 332 of a detection angle 330 is parallel to the actual flight direction 340 of the UAV 100 to avoid obstacle collision. As shown in FIG. 3B, the UAV 100 flies in actual flight direction 340 and the POI 310 moves, e.g. walks, along a direction 314 opposite to the actual flight direction 340. The target camera is rotated by 180 degrees relative to the flight direction 340 and is tracking 322 the relative movement of the POI 310.", & "In addition, the UAV 100 may fly ahead of the POI 310, e.g. in a predetermined distance. Alternatively, the 
Regarding claim 5, Achtelik et al. teaches The method of claim 4, wherein: the UAV is controlled by a remote controller; (Par. 0027; See "The UAV may be configured to operate with various degrees of autonomy: under remote control by a human operator, or fully or intermittently autonomously, by onboard computers. The UAV may be configured to take-off and land autonomously control in take-off or landing mode. Alternatively, the UAV may be controlled manually by Radio Control (RC) at take-off and landing. The UAV may switch into a GPS-guided autonomous mode at a safe altitude or save distance. In another mode or design, the UAV is controlled manually by RC during flight, e.g. temporarily.") and adjusting the rotational speed of the power assembly based on the rotational speed adjustment signal to adjust the current flight direction to fly the UAV in the target direction includes: receiving a manual adjustment instruction to the remote controller; and adjusting the rotational speed of the power assembly based on the manual adjustment instruction to adjust the current flight direction. (Pars. 0044-0045; See "Further, the obstacle avoidance controller may be configured to receive a first signal representing a first 3D-movement vector of the unmanned aerial vehicle; the first 3D-movement vector includes a first 3D-direction and a first 3D-velocity. The first 3D-movement vector may define the flight path or a part of the flight path of the UAY based on manual control ( e.g. user stick control) or automated control (e.g. target following control or GPS waypoint control, and the like). Further, the obstacle avoidance controller may be configured to generate a second signal based on the first signal and the determined obstacle avoidance data, the second signal representing a second 3D-movement vector of the unmanned aerial vehicle; the second 3D-movement vector includes a second 3D-direction and a second 3D-velocity. 
Regarding claim 6, Achtelik et al. teaches The method of claim 4, wherein: the UAV further includes a flight controller for controlling the flight of the UAV; (Par. 0030; See "The flight controller 110 includes a processor 140, a memory 150, one or more communication interface(s) 160, one or more power interface( s) 170 and one or more interface(s) 180 to one or more motor(s) and/or motor controller(s). Some or all of the electronic circuits and/or interface(s) may be arranged on one or more printed circuit boards (PCBs ).") and adjusting the rotational speed of the power assembly based on the rotational speed adjustment signal to adjust the current flight direction to fly the UAV in the target direction is automatically performed by the flight controller. (Par. 0053; See "The at least one sensor used for obstacle detection (i.e. for monitoring the environment of the UAV and detecting one or more obstacles in the environment) may be an optical sensor, a sonar, a radar, or any other suitable type of sensor. The at least one sensor used for obstacle detection may be configured to detect a distance from the UAV 100 to an 
Regarding claim 7, Achtelik et al. teaches A flight controller of an Unmanned Aerial Vehicle (UAV), a detection sensor being mounted on the UAV, the flight controller comprising: a flight direction acquisition unit for acquiring a current flight direction of the UAV in real time; a detection direction acquisition unit for acquiring a current detection direction of the detection sensor in real time; (Pars. 0023-0024; See "The UAV, according to various aspects, includes at least one sensor for obstacle detection, e.g. only one sensor, two sensors, or more than two sensors. The at least one sensor may be fixedly mounted on the support frame of the UAV. Alternatively, the at least one sensor may be fixed to a movable mounting structure to allow the at least one sensor be aligned into a desired direction. The number of sensors for obstacle detection may be reduced to only one sensor that is directed into a heading direction of the UAV. By using only exactly one sensor, which is fixedly mounted to the support frame, an angle calculation module for calculating an angular difference between the current flight direction of the UAV and the current detection direction of the detection sensor; and a sensor adjustment module for adjusting the current detection direction of the detection sensor based on the angular difference. (Par. 0051; See "The sensor array has a detection field of about 60 to about 90 degrees and thus may detect the environment in the angular field (i.e. spherical sector) from about :t30 or :t45 degrees from the heading direction (see the x-axis in FIG. 2B) of the UAV 100. The sensor array may be fixedly aligned with a main axis of a detection angle, e.g. the sensor array is fixedly aligned with a main axis of the visual field. The sensor is fixed (i.e. cannot be moved) relative to the support frame. Alternatively, the sensor may be moveably mounted to the support frame. The detection field may be a visible field.")
Regarding claim 8, Achtelik et al. teaches The flight controller of claim 7, further includes: an initialization module for initializing the current detection direction. (Par. 0051; See "The sensor array has a detection field of about 60 to about 90 degrees and thus may detect the environment in the angular field (i.e. spherical sector) from about :t30 or :t45 degrees from the heading direction (see the x-axis in FIG. 2B) of the UAV 100. The sensor array may be fixedly aligned with a main axis of a detection angle, e.g. the sensor array is fixedly aligned with a main axis of the visual field. The sensor is fixed (i.e. cannot be moved) relative to the support frame. Alternatively, the sensor may be moveably mounted to the support frame. The detection field may be a visible field.")
 et al. teaches The flight controller of claim 7, wherein: the detection sensor is an obstacle detection sensor for detecting obstacle information, and the obstacle information includes whether an obstacle is in a flight environment of the UAV; and the flight controller further includes: an information acquisition module for acquiring the obstacle information; and a flight adjustment module for adjusting the current flight direction based on the obstacle information to fly the UAV in a target direction. (Par. 0053; See "The at least one sensor used for obstacle detection (i.e. for monitoring the environment of the UAV and detecting one or more obstacles in the environment) may be an optical sensor, a sonar, a radar, or any other suitable type of sensor. The at least one sensor used for obstacle detection may be configured to detect a distance from the UAV 100 to an obstacle. The at least one sensor used for obstacle detection may be configured to detect a pointing direction from the UAV 100 to an obstacle. The sensor 210 may be an Intel® RealSense™ sensor. The at least one sensor may be configured to monitor the environment in a radius of about l01n,201n, 301n, 401n, 501n, 601n, 701n, 801n, 901n, or 100 m, around the unmanned aerial vehicle." & Pars. 0061-0062; See "Further shown in FIG. 3A, the main axis 332 of a detection angle 330 is parallel to the actual flight direction 340 of the UAV 100 to avoid obstacle collision. As shown in FIG. 3B, the UAV 100 flies in actual flight direction 340 and the POI 310 moves, e.g. walks, along a direction 314 opposite to the actual flight direction 340. The target camera is rotated by 180 degrees relative to the flight direction 340 and is tracking 322 the relative movement of the POI 310.", & "In addition, the UAV 100 may fly ahead of the POI 310, e.g. in a predetermined distance. Alternatively, the UAV 100 may follow the POI 310, e.g. in a predetermined distance. Further, the flight controller 110, as described herein, may estimate a moving vector (e.g. a moving direction and/or a moving speed) of the POI 310 and alter the flight path of the UAV based on the moving vector. The flight controller 110 may also alter the flight path to avoid collision with one or more detected obstacles. This way, the deviation of the actual distance between the UAV 100 to the POI 310 from the predetermined distance may be reduced. Thus, the amount of movement of the gimbal and/or the camera holder and, thus, the amount of energy to move the gimbal and/or the camera holder may be reduced.")
 et al. teaches The flight controller of claim 9, wherein: the UAV includes a power assembly for driving the UAV; (Par. 0030; See "The flight controller 110 includes a processor 140, a memory 150, one or more communication interface(s) 160, one or more power interface( s) 170 and one or more interface(s) 180 to one or more motor(s) and/or motor controller(s). Some or all of the electronic circuits and/or interface(s) may be arranged on one or more printed circuit boards (PCBs ).") and the flight adjustment module includes: a rotational speed calculation unit for calculating a target rotational speed needed for the power assembly to avoid the obstacle based on the obstacle information; a rotational speed acquisition unit for acquiring a real-time rotational speed of the power assembly; (Par. 0053; See "The at least one sensor used for obstacle detection (i.e. for monitoring the environment of the UAV and detecting one or more obstacles in the environment) may be an optical sensor, a sonar, a radar, or any other suitable type of sensor. The at least one sensor used for obstacle detection may be configured to detect a distance from the UAV 100 to an obstacle. The at least one sensor used for obstacle detection may be configured to detect a pointing direction from the UAV 100 to an obstacle. The sensor 210 may be an Intel® RealSense™ sensor. The at least one sensor may be configured to monitor the environment in a radius of about l01n,201n, 301n, 401n, 501n, 601n, 701n, 801n, 901n, or 100 m, around the unmanned aerial vehicle." & Pars. 0061-0062; See "Further shown in FIG. 3A, the main axis 332 of a detection angle 330 is parallel to the actual flight direction 340 of the UAV 100 to avoid obstacle collision. As shown in FIG. 3B, the UAV 100 flies in actual flight direction 340 and the POI 310 moves, e.g. walks, along a direction 314 opposite to the actual flight direction 340. The target camera is rotated by 180 degrees relative to the flight direction 340 and is tracking 322 the relative movement of the POI 310.", & "In addition, the UAV 100 may fly ahead of the POI 310, e.g. in a predetermined distance. Alternatively, the UAV 100 may follow the POI 310, e.g. in a predetermined distance. Further, the flight controller 110, as described herein, may estimate a moving vector (e.g. a moving direction and/or a moving speed) of the POI 310 and alter the flight path of the UAV based on the moving vector. The flight controller 110 may also alter the flight path to avoid collision with one or more detected obstacles. This way, the deviation of the actual distance between the UAV 100 to the POI 310 from the predetermined distance may a rotational speed output unit for outputting a rotational speed adjustment signal based on the real-time rotational speed and the target rotational speed; and a rotation controller for adjusting a rotational speed of the power assembly based on the rotational speed adjustment signal to adjust the current flight direction to fly the UAV in the target direction. (Pars. 0044-0045; See "Further, the obstacle avoidance controller may be configured to receive a first signal representing a first 3D-movement vector of the unmanned aerial vehicle; the first 3D-movement vector includes a first 3D-direction and a first 3D-velocity. The first 3D-movement vector may define the flight path or a part of the flight path of the UAY based on manual control ( e.g. user stick control) or automated control (e.g. target following control or GPS waypoint control, and the like). Further, the obstacle avoidance controller may be configured to generate a second signal based on the first signal and the determined obstacle avoidance data, the second signal representing a second 3D-movement vector of the unmanned aerial vehicle; the second 3D-movement vector includes a second 3D-direction and a second 3D-velocity. The second 3D-movement vector may define an altered flight path or a part of an altered flight path of the UAV. If all relevant obstacles are considered by the obstacle avoidance process, the altered flight path is a collision free flight path. The collision free flight path is directed to the same target position as the original flight path of the UAY; therefore, the UAY may continue movement towards the desired target position in case of an obstacle avoidance situation. Illustratively, the original flight path of the UAY may be locally changed to avoid collision with an obstacle by the obstacle avoidance controller. The original flight path of the UAY may only be changed by the obstacle avoidance controller in a minimal way to circumvent one or more detected obstacles; therefore, the UAY substantially moves into the direction of the desired target position.", & "The second 3D-movement vector may define the flight path or a part of the flight path of the UAY based manual control (e.g. user stick control) or automated control (e.g. target following control or GPS waypoint control, and the like) under consideration of obstacle avoidance. Therefore, at least the second 3D-direction of the second 3D-movement vector differs from the first 3D-direction of the first 3D-movement vector. The flight controller 110 of the UAY may be configured 
Regarding claim 11, Achtelik et al. teaches The flight controller of claim 10, wherein: the UAV is controlled by a remote controller; (Par. 0027; See "The UAV may be configured to operate with various degrees of autonomy: under remote control by a human operator, or fully or intermittently autonomously, by onboard computers. The UAV may be configured to take-off and land autonomously control in take-off or landing mode. Alternatively, the UAV may be controlled manually by Radio Control (RC) at take-off and landing. The UAV may switch into a GPS-guided autonomous mode at a safe altitude or save distance. In another mode or design, the UAV is controlled manually by RC during flight, e.g. temporarily.") and the rotation controller includes: a reception subunit for receiving a manual adjustment instruction to the remote controller for the rotational speed adjustment signal; and a controller subunit for adjusting the rotational speed of the power assembly based on the manual adjustment instruction to adjust the current flight direction to fly the UAV in the target direction. (Pars. 0044-0045; See "Further, the obstacle avoidance controller may be configured to receive a first signal representing a first 3D-movement vector of the unmanned aerial vehicle; the first 3D-movement vector includes a first 3D-direction and a first 3D-velocity. The first 3D-movement vector may define the flight path or a part of the flight path of the UAY based on manual control ( e.g. user stick control) or automated control (e.g. target following control or GPS waypoint control, and the like). Further, the obstacle avoidance controller may be configured to generate a second signal based on the first signal and the determined obstacle avoidance data, the second signal representing a second 3D-movement vector of the unmanned aerial vehicle; the second 3D-movement vector includes a second 3D-direction and a second 3D-velocity. The second 3D-movement vector may define an altered flight path or a part of an altered flight path of the UAV. If all relevant obstacles are considered by the obstacle avoidance process, the altered flight path is a collision free flight path. The collision free flight path is directed to the same target position as the original flight path of the UAY; therefore, the UAY may continue movement towards the desired target position in case of an obstacle avoidance situation. Illustratively, the original flight path of the UAY may be locally changed 
Regarding claim 12, Achtelik et al. teaches The flight controller of claim 10, wherein: the rotation controller automatically adjusts the rotational speed of the power assembly based on the rotational speed adjustment signal to fly the UAV in the target direction. (Par. 0053; See "The at least one sensor used for obstacle detection (i.e. for monitoring the environment of the UAV and detecting one or more obstacles in the environment) may be an optical sensor, a sonar, a radar, or any other suitable type of sensor. The at least one sensor used for obstacle detection may be configured to detect a distance from the UAV 100 to an obstacle. The at least one sensor used for obstacle detection may be configured to detect a pointing direction from the UAV 100 to an obstacle. The sensor 210 may be an Intel® RealSense™ sensor. The at least one sensor may be configured to monitor the environment in a radius of about l01n,201n, 301n, 401n, 501n, 601n, 701n, 801n, 901n, or 100 m, around the unmanned aerial vehicle." & Pars. 0061-0062; See "Further shown in FIG. 3A, the main axis 332 of a detection angle 330 is parallel to the actual flight direction 340 of the UAV 100 to avoid obstacle collision. As shown in FIG. 3B, the UAV 100 flies in actual flight direction 340 and the POI 310 moves, e.g. walks, along a direction 314 opposite to the actual flight direction 340. The target camera is rotated by 180 degrees relative to the flight direction 340 and is tracking 322 the relative movement of the POI 310.", & "In addition, the UAV 100 may fly ahead of the POI 310, e.g. in a predetermined distance. Alternatively, the UAV 100 may follow the POI 310, e.g. in a 
Regarding claim 13, Achtelik et al. teaches A flight controller of an Unmanned Aerial Vehicle (UAV), the UAV having a mounted detection sensor being mounted on the UAV, the flight controller being configured to execute instructions to: acquire a current flight direction of the UAV in real time; acquire a current detection direction of the detection sensor in real time; (Pars. 0023-0024; See "The UAV, according to various aspects, includes at least one sensor for obstacle detection, e.g. only one sensor, two sensors, or more than two sensors. The at least one sensor may be fixedly mounted on the support frame of the UAV. Alternatively, the at least one sensor may be fixed to a movable mounting structure to allow the at least one sensor be aligned into a desired direction. The number of sensors for obstacle detection may be reduced to only one sensor that is directed into a heading direction of the UAV. By using only exactly one sensor, which is fixedly mounted to the support frame, wherein the main axis of the detection angle is the heading direction of the UAV, it is always ensured that the obstacle detection properly works if the flight direction of the UAV is substantially directed into the heading direction of the UAV.", & "The heading direction of the UAV may be understood as a reference direction assigned with a straight forward flight direction. Without loss of generality the heading direction may be assigned to an x-axis of a Cartesian coordinate system, where the UAV is the reference point (e.g. the zero point) of the Cartesian coordinate system. Illustratively, if the sensors for obstacle detection are arranged with the main axis of the detection angle parallel to the heading direction, the flight of the UAV may be controlled to align the actual flight direction substantially into the heading direction. Therefore, a proper collision protection is provided.") calculate an angular difference between the current flight direction of the UAV and the current detection direction of the detection sensor; and adjust the current detection direction of the detection sensor based on the angular difference. (Par. 0051; See "The sensor array has a detection field of about 60 to about 90 degrees and thus may detect the environment in the angular field (i.e. spherical sector) from about :t30 or :t45 degrees from the heading direction (see the x-axis in FIG. 2B) of the UAV 100. The sensor array may be fixedly aligned with a main axis of a detection angle, e.g. the sensor array is fixedly aligned with a main axis of the visual field. The sensor is fixed (i.e. cannot be moved) relative to the support frame. Alternatively, the sensor may be moveably mounted to the support frame. The detection field may be a visible field.")
Regarding claim 14, Achtelik et al. teaches The flight controller of claim 13, wherein the flight controller is further configured to execute the instructions to: initializing the current detection direction. (Par. 0051; See "The sensor array has a detection field of about 60 to about 90 degrees and thus may detect the environment in the angular field (i.e. spherical sector) from about :t30 or :t45 degrees from the heading direction (see the x-axis in FIG. 2B) of the UAV 100. The sensor array may be fixedly aligned with a main axis of a detection angle, e.g. the sensor array is fixedly aligned with a main axis of the visual field. The sensor is fixed (i.e. cannot be moved) relative to the support frame. Alternatively, the sensor may be moveably mounted to the support frame. The detection field may be a visible field.")
Regarding claim 15, Achtelik et al. teaches The flight controller of claim 13, wherein: the detection sensor is an obstacle detection sensor for detecting obstacle information, and the obstacle information includes whether an obstacle is in a flight environment of the UAV; and the flight controller is further configured to execute the instructions to: acquire the obstacle information; and adjust the current flight direction based on the obstacle information to fly the UAV in a target direction. (Par. 0053; See "The at least one sensor used for obstacle detection (i.e. for monitoring the environment of the UAV and detecting one or more obstacles in the environment) may be an optical sensor, a sonar, a radar, or any other suitable type of sensor. The at least one sensor used for obstacle detection may be configured to detect a distance from the UAV 100 to an obstacle. The at least one sensor used for obstacle detection may be configured to detect a pointing direction from the UAV 100 to an obstacle. The sensor 
Regarding claim 16, Achtelik et al. teaches The flight controller of claim 15, wherein: the UAV includes a power assembly for driving the UAV; (Par. 0030; See "The flight controller 110 includes a processor 140, a memory 150, one or more communication interface(s) 160, one or more power interface( s) 170 and one or more interface(s) 180 to one or more motor(s) and/or motor controller(s). Some or all of the electronic circuits and/or interface(s) may be arranged on one or more printed circuit boards (PCBs ).") and the flight controller is further configured to execute the instructions to: calculate a target rotational speed needed for the power assembly to avoid the obstacle based on the obstacle information; acquire a real-time rotational speed of the power assembly; output a rotational speed adjustment signal based on the real-time rotational speed and the target rotational speed; and adjust a rotational speed of the power assembly based on the rotational speed adjustment signal to adjust the current flight direction to fly the UAV in the target direction. (Par. 0053; See "The at least one 
Regarding claim 17, Achtelik et al. teaches The flight controller of claim 16, wherein: the UAV is controlled by a remote controller; (Par. 0027; See "The UAV may be configured to operate with various degrees of autonomy: under remote control by a human operator, or fully or intermittently autonomously, by onboard computers. The UAV may be configured to take-off and land autonomously control in take-off or landing mode. Alternatively, the UAV may be controlled manually by Radio Control (RC) at take-off and landing. The UAV may switch into a GPS-guided autonomous mode at a safe altitude or save distance.  and the flight controller is further configured to execute the instructions to: receive a manual adjustment instruction to the remote controller for the rotational speed adjustment signal; and adjust the rotational speed of the power assembly based on the manual adjustment instruction to fly the UAV in the target direction. (Pars. 0044-0045; See "Further, the obstacle avoidance controller may be configured to receive a first signal representing a first 3D-movement vector of the unmanned aerial vehicle; the first 3D-movement vector includes a first 3D-direction and a first 3D-velocity. The first 3D-movement vector may define the flight path or a part of the flight path of the UAY based on manual control ( e.g. user stick control) or automated control (e.g. target following control or GPS waypoint control, and the like). Further, the obstacle avoidance controller may be configured to generate a second signal based on the first signal and the determined obstacle avoidance data, the second signal representing a second 3D-movement vector of the unmanned aerial vehicle; the second 3D-movement vector includes a second 3D-direction and a second 3D-velocity. The second 3D-movement vector may define an altered flight path or a part of an altered flight path of the UAV. If all relevant obstacles are considered by the obstacle avoidance process, the altered flight path is a collision free flight path. The collision free flight path is directed to the same target position as the original flight path of the UAY; therefore, the UAY may continue movement towards the desired target position in case of an obstacle avoidance situation. Illustratively, the original flight path of the UAY may be locally changed to avoid collision with an obstacle by the obstacle avoidance controller. The original flight path of the UAY may only be changed by the obstacle avoidance controller in a minimal way to circumvent one or more detected obstacles; therefore, the UAY substantially moves into the direction of the desired target position.", & "The second 3D-movement vector may define the flight path or a part of the flight path of the UAY based manual control (e.g. user stick control) or automated control (e.g. target following control or GPS waypoint control, and the like) under consideration of obstacle avoidance. Therefore, at least the second 3D-direction of the second 3D-movement vector differs from the first 3D-direction of the first 3D-movement vector. The flight controller 110 of the UAY may be configured to 
Regarding claim 18, Achtelik et al. teaches The method of claim 1, wherein adjusting the current detection direction of the detection sensor based on the angular difference includes adjusting the current detection direction of the detection sensor based on the angular difference to cause the detection direction of the detection sensor after adjusting to coincide with the current flight direction of the UAV. (Pars. 0023-0024; See "The UAV, according to various aspects, includes at least one sensor for obstacle detection, e.g. only one sensor, two sensors, or more than two sensors. The at least one sensor may be fixedly mounted on the support frame of the UAV. Alternatively, the at least one sensor may be fixed to a movable mounting structure to allow the at least one sensor be aligned into a desired direction. The number of sensors for obstacle detection may be reduced to only one sensor that is directed into a heading direction of the UAV. By using only exactly one sensor, which is fixedly mounted to the support frame, wherein the main axis of the detection angle is the heading direction of the UAV, it is always ensured that the obstacle detection properly works if the flight direction of the UAV is substantially directed into the heading direction of the UAV.", & "The heading direction of the UAV may be understood as a reference direction assigned with a straight forward flight direction. Without loss of generality the heading direction may be assigned to an x-axis of a Cartesian coordinate system, where the UAV is the reference point (e.g. the zero point) of the Cartesian coordinate system. Illustratively, if the sensors for obstacle detection are arranged with the main axis of the detection angle parallel to the heading direction, the flight of the UAV may be controlled to align the actual flight direction substantially into the heading direction. Therefore, a proper collision protection is provided." & Pars. 0061-0062; See "Further shown in FIG. 3A, the main axis 332 of a detection angle 330 is parallel to the actual flight direction 340 of the UAV 100 to avoid obstacle collision. As shown in FIG. 3B, the UAV 100 flies in actual flight direction 340 and the POI 310 moves, e.g. walks, along a direction 314 opposite to the actual flight direction 340. The target camera is rotated by 180 degrees relative to the flight direction 340 and is tracking 322 the relative movement of the POI 310.", & "In addition, the UAV 100 may fly ahead of the POI 310, e.g. in a predetermined distance. Alternatively, 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
2/01/2022

/RUSSELL FREJD/Primary Examiner, Art Unit 3661